Exhibit 99.n. CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use of our report dated June1, 2012, with respect to the financial statements of MacKenzie Realty Capital, Inc. as of March31,2012, and for the period from January 25, 2012 (date of inception) through March 31, 2012, included in this Registration Statement (Form N-2) and Prospectus of MacKenzie Realty Capital, Inc. for the registration of common stock. We also consent to the reference to our firm under the heading independent registered public accounting firm. /s/ Moss Adams LLP San Francisco, California June 1, 2012
